Case 1:18-cv-02074-WYD-STV Document 39 Filed 10/05/18 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-02074-WYD-STV


  MASTERPIECE CAKESHOP INCORPORATED,
  a Colorado corporation; and
  JACK PHILLIPS,

          Plaintiffs,

  v.

  AUBREY ELENIS, Director of the Colorado Civil Rights Division, in her
  official and individual capacities;
  ANTHONY ARAGON, as member of the Colorado Civil Rights
  Commission, in his official capacity;
  MIGUEL “MICHAEL” RENE ELIAS, as member of the Colorado Civil
  Rights Commission, in his official capacity;
  CAROL FABRIZIO, as member of the Colorado Civil Rights
  Commission, in her official capacity;
  CHARLES GARCIA, as member of the Colorado Civil Rights
  Commission, in his official capacity;
  RITA LEWIS, as member of the Colorado Civil Rights Commission, in
  her official capacity;
  JESSICA POCOCK, as member of the Colorado Civil Rights
  Commission, in her official capacity;
  CYNTHIA H. COFFMAN, Colorado Attorney General, in her official
  capacity; and
  JOHN HICKENLOOPER, Colorado Governor, in his official capacity,

          Defendants.



       PLAINTIFFS’ RESPONSE TO COURT ORDER CONCERNING AMICUS MATERIALS
Case 1:18-cv-02074-WYD-STV Document 39 Filed 10/05/18 USDC Colorado Page 2 of 6




          On September 26, 2018, the Court asked Plaintiffs Masterpiece Cakeshop Incorporated and

  Jack Phillips to indicate (1) whether they oppose the amicus materials filed by National Alliance

  of Black Pastors, Center for Garden State Families, the Coalition of Doctors Defending Reparative

  Therapy, American Family Association, and WW Bridal, and (2) whether Plaintiffs are capable of

  making the necessary arguments without the assistance of these proposed amici. In response,

  Plaintiffs state that they oppose the filed amicus materials and that Plaintiffs are capable of

  representing their interests through the necessary arguments without the assistance of these

  proposed amici.

          In late August, Chris Sevier contacted Plaintiffs’ counsel, seeking “permission” for

  multiple people, including himself, “SGM Gunter,” “Grace Harley,” and “Whitney Kohl,” to

  intervene as plaintiffs in this case. Plaintiffs’ counsel opposed this request because these

  individuals previously filed a frivolous lawsuit against Plaintiffs just last year, and this Court

  dismissed it. See Harley v. Masterpiece Cake Shop Ltd., No. 17-CV-1666-WJM-NYM, 2018 WL

  472454 (D. Colo. Jan. 18, 2018). So naturally, Plaintiffs were not interested in seeing those

  individuals added as co-plaintiffs in this lawsuit. In the dismissal order entered in the prior case,

  the Court criticized those individuals for “pervasive failures” in following court rules, for “flagrant,

  intentional, and repeated violations” of court orders, and for lodging “bizarre and repetitive attacks

  on … the Court.” Id. at *1-*2, *4.

          After Plaintiffs expressed their opposition to Sevier’s request to intervene in this case,

  Sevier changed course. A few days later, he contacted Plaintiffs’ counsel, this time requesting

  “permission” for “Special Forces of Liberty” to file amicus briefs on behalf of the “Center for




                                                     2
Case 1:18-cv-02074-WYD-STV Document 39 Filed 10/05/18 USDC Colorado Page 3 of 6




  Garden State Families” and the “National Coalition of Black Pastors.” Plaintiffs’ counsel replied:

  “While we oppose intervention, we take no position on this request to file amicus briefs.”

         But now that the Court has asked Plaintiffs to take a position on this matter and their

  attorneys have reviewed the proposed amicus documents, Plaintiffs state that they oppose the

  amicus materials filed by National Alliance of Black Pastors, Center for Garden State Families,

  the Coalition of Doctors Defending Reparative Therapy, American Family Association, and WW

  Bridal. The proposed amicus documents contain odd arguments and content that disrespects the

  parties to this case and the judicial system in general. As a result, Plaintiffs do not believe these

  organizations will aid them in making helpful arguments to this Court.


         Respectfully submitted this 5th day of October, 2018.


                                                Attorneys for Plaintiffs:

                                                s/ James A. Campbell
                                                Kristen K. Waggoner (Arizona Bar No. 032382)
                                                James A. Campbell (Arizona Bar No. 026737)
                                                Jonathan A. Scruggs (Arizona Bar No. 030505)
                                                Jacob P. Warner (Arizona Bar No. 033894)
                                                Katherine L. Anderson (Arizona Bar No. 033104)
                                                ALLIANCE DEFENDING FREEDOM
                                                15100 N. 90th Street
                                                Scottsdale, AZ 85260
                                                (480) 444-0020
                                                (480) 444-0028 (facsimile)
                                                kwaggoner@ADFlegal.org
                                                jcampbell@ADFlegal.org
                                                jscruggs@ADFlegal.org
                                                jwarner@ADFlegal.org
                                                kanderson@ADFlegal.org




                                                   3
Case 1:18-cv-02074-WYD-STV Document 39 Filed 10/05/18 USDC Colorado Page 4 of 6




                                    David A. Cortman (Georgia Bar No. 188810)
                                    ALLIANCE DEFENDING FREEDOM
                                    1000 Hurricane Shoals Road NE, Suite D-1100
                                    Lawrenceville, GA 30043
                                    (770) 339-0774
                                    (770) 339-6744 (facsimile)
                                    dcortman@ADFlegal.org

                                    Nicolle H. Martin (Colorado Bar No. 28737)
                                    7175 W. Jefferson Avenue, Suite 4000
                                    Lakewood, CO 80235
                                    (303) 332-4547
                                    (303) 425-3201 (facsimile)
                                    nicollem@comcast.net




                                       4
Case 1:18-cv-02074-WYD-STV Document 39 Filed 10/05/18 USDC Colorado Page 5 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 5, 2018, the foregoing was filed with the Clerk of Court

  using the CM/ECF system, which will send notification of such filing to the following:



   LeeAnn Morrill                                     Cynthia B. Burris
   First Assistant Attorney General                   National Association of Missing and
   Public Officials Unit                              Exploited Children
   State Services Section                             215 Butler Court, Suite 215
   1300 Broadway, 6th Floor                           Chapel Hill, North Carolina 27514
   Denver, Colorado 80203                             Telephone: (843) 822-3505
   Telephone: (720) 508-6159                          brooke.mosteller@gmail.com
   Facsimile: (720) 508-6041
   leeann.morrill@coag.gov                            Attorney for Proposed Amici Curiae

   Grant T. Sullivan
   Assistant Solicitor General
   Public Officials Unit
   State Services Section
   1300 Broadway, 6th Floor
   Denver, Colorado 80203
   Telephone: (720) 508-6349
   Facsimile: (720) 508-6041
   grant.sullivan@coag.gov

   Vincent E. Morscher
   Senior Assistant Attorney General
   Civil Litigation and Employment Law Section
   1300 Broadway, 10th Floor
   Denver, Colorado 80203
   Telephone: (720) 508-6588
   Facsimile: (720) 508-6032
   vincent.morscher@coag.gov

   Jacquelynn Rich Fredericks
   Assistant Attorney General
   Higher Education Unit
   State Services Section
   1300 Broadway, 6th Floor
   Denver, Colorado 80203



                                                  5
Case 1:18-cv-02074-WYD-STV Document 39 Filed 10/05/18 USDC Colorado Page 6 of 6




   Telephone: (720) 508-6603
   Facsimile: (720) 508-6041
   jacquelynn.richfredericks@coag.gov

   Attorneys for Defendants




                                        s/ James A. Campbell
                                        James A. Campbell (Arizona Bar No. 026737)
                                        ALLIANCE DEFENDING FREEDOM
                                        15100 N. 90th Street
                                        Scottsdale, AZ 85260
                                        (480) 444-0020
                                        (480) 444-0028
                                        jcampbell@ADFlegal.org




                                          6
